                    UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF NEW YORK - NEW YORK
In Re:                                    Case No. 19-10843-5CC

AURORA COMMERCIAL CORP.,                             Chapter 11
               Debtor(s).                            Honorable Shelley C. Chapman

                         NOTICE OF APPEARANCE AND
                       REQUEST FOR SERVICE OF NOTICES
TO: Clerk of the Court                        Albert Togut
    US Bankruptcy Court                       Togut, Segal & Segal LLP
                                              One Penn Plaza
                                              Suite 3335
                                              New York, NY 10119
                                              Prime Clerk
                                              830 3rd Ave
                                              New York, NY 10022
   PLEASE ENTER THE APPEARANCE of DANA NESSEL, Attorney General,
and Juandisha M. Harris, Assistant Attorney General, as attorneys for
the State of Michigan, Department of Treasury, in the above-entitled cause; this
appearance is entered as required by FR Banks P 9010(b) and does not
constitute a general appearance.

   Pursuant to FR Bankr P 2002(g), the undersigned requests that copies of all
notices required to be mailed to all creditors be served on the undersigned.
                                              DANA NESSEL
                                              Attorney General

                                              /s/ Juandisha M Harrisr
                                              Juandisha M. Harris (P'62978)
                                              Assistant Attorney General
                                              Cadillac Place, Ste. 10-200
                                              3030 W. Grand Blvd.
                                              Detroit, MI 48202
                                              Telephone: (313) 456-0140
                                              E-Mail: harrisj12@michigan.gov
Dated: June 13, 2019
